DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the cooling water passage from claim 3 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "high-speed" in claim 1, line 5, is a relative term which renders the claim indefinite.  The term "high-speed" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  What one person considers as “high-speed” may not be the same as what another person considers as “high-speed” therefore the metes and bounds of the limitation cannot be determined.
The term "low-speed" in claim 2, line 2, is a relative term which renders the claim indefinite.  The term "low-speed" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  What one person considers as “low-speed” may not be the same as what another person considers as “low-speed” therefore the metes and bounds of the limitation cannot be determined.

Claim 12, line 2, recites “a third bearing set” which is indefinite because it is unclear it is unclear how there can be a third bearing set without a previously claimed second bearing set.  A second bearing set is claimed in claim 11, but claim 12 does not depend from claim 11.
The term "high-speed" in claim 15, line 7, is a relative term which renders the claim indefinite.  The term "high-speed" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  What one person considers as “high-speed” may not be the same as what another person considers as “high-speed” therefore the metes and bounds of the limitation cannot be determined.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (CN 101830172 A; see provided machine translation).

a box body (3-1, 4-10);
a speed-reducing mechanism (3, 4), disposed in the box body; and
a support shaft (4-7), a first end (the left end of 4-7) of the support shaft being supported on the box body (it is noted that the phrase “supported on” does not require the support shaft to be in direct contact with the box body), and a second end (the right end of 4-7) of the support shaft being connected to a high-speed end (the end where 3 is located) of the speed-reducing mechanism.
Regarding claim 2, Chen et al. discloses a rim connecting member (4-13), at least partially disposed in the box body and connected to a low speed end (the end where 4 is located) of the speed-reducing mechanism.
Regarding claim 4, Chen et al. discloses that the speed-reducing mechanism comprises a primary speed-reducing component (3-9, 3-10) and a secondary speed-reducing component (4-1, 4-4, 4-5, 4-6),
the primary speed-reducing component is connected to the second end of the support shaft (see Figure 2), and
the secondary speed-reducing component being connected to the rim connecting member (see Figure 6).
Regarding claim 15, Chen et al. discloses a power system, comprising:
a speed reducer having:
a box body (3-1, 4-10);
a speed-reducing mechanism (3, 4), disposed in the box body; and

a motor (2), disposed on the box body and provided with a motor shaft (the shaft from 2 in Figure 2), the motor shaft being connected to the second end of the support shaft (the shaft and 4-7 are connected to each other through the structures shown in Figures 2 and 4); and
a brake (4-15), the motor being connected to the speed reducer, and the brake being mounted on the motor and in driving connection with the motor (it is noted that the phrase “mounted on” does not require the brake to be in directly mounted on the motor to meet the claim limitation.).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Helmer (US 3,783,795) in view of Chen et al. (CN 101830172 A; see provided machine translation).
Regarding claim 17, Helmer discloses a straddle-type rail train.

Chen et al. teaches the power system according to claim 15 or the purpose of a wheel propulsion system that is reasonably compact and efficient (Page 2 / Lines 13-15 of the machine translation).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Helmer to have the power system according to claim 15 for the purpose of a wheel propulsion system that is reasonably compact and efficient, as taught by Chen et al.
Regarding claim 18, Helmer in view of Chen et al. discloses a rail transport system (a train; Helmer), comprising the straddle-type rail train according to claim 17.
Allowable Subject Matter
Claims 3, 5-14, and 16 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Mann et al. (US 5,251,878) discloses a drive assembly that comprises one shaft that has a depressed splined end face that allows another shaft to fit into the end face.
Iijima et al. (US 4,799,564) discloses an electric wheel drive that has an electric motor that operates a planetary gearing system.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on (571)272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.